BOURQUIN, District Judge.
Title 28 USCA §§ 571, 572, prescribe by way of costs, an attorney’s fee of $2,0 to the successful party on final hearing in equity (Id. §§ 830, 831), that costs be taxed after proof of the items in the cost bill contained and Rule 70 of this court, that the bill shall be timely filed, failing which all costs save the clerk’s shall be deemed waived.
The United States now informs the court that for some years and in some hundreds of suits involving Volstead nuisances in its cost bill it has included only $10 of such fee; and it asks leave to amend all said bills to include the balance of said statutory allowance.
It is very clear that, were the movant a private suitor, the request would be denied for that, to say nothing of the expiration of the term in many instances, whatever was not included in the cost bill was waived by virtue of the rule aforesaid.
And so must it be here denied, for that the United States in court as a litigant has no more rights and privileges and is subject to the same rules as any other litigant, be the latter the humblest accused in the land. The rule of good purpose and necessary in behalf of timely and efficient administration of justice is consistent with the statutes and valid. Order accordingly.